Citation Nr: 1735580	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  16-41 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for immune thrombocytic purpura (claimed as leukemia).

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a back condition).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for immune thrombocytic purpura (claimed as leukemia), degenerative arthritis of the lumbar spine (claimed as a back condition), and hypertension.

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age and serious illness.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay, but a remand is necessary to ensure that there is a complete record to decide the Veteran's claims on appeal.

The Veteran contends that he is entitled to service connection for immune thrombocytic purpura, degenerative arthritis of the lumbar spine, and hypertension.  He contends that his back condition is a result of an in-service injury.  The Veteran also contends that immune thrombocytic purpura and hypertension had their onset while on active duty.

The Board notes that the Veteran's service treatment records (STRs) have not been associated with the claims file.  The RO has made a determination that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO and the responses received from the records management center, the Board finds that further requests for STRs would be futile.  

Nevertheless, the evidence of record does include a December 2014 statement from the Veteran, in which he reported that he experienced symptoms of dizziness, headaches, and shortness of breath, head sores, and back aches in service.  He stated that he sought treatment from a Medic, and that after his blood pressure was taken, he was given a shot and pills.  The Veteran also reported seeing a Medic when he experienced back pain from bending over to lift ammunition.  The Veteran stated that he treated himself with aspirin and garlic water for over two months while on active duty. 

In December 2014, the Veteran submitted three Disability Benefits Questionnaires (DBQs) in support of his claim, that confirmed the diagnoses of immune thrombocytic purpura (claimed as leukemia), degenerative arthritis of the lumbar spine (back condition), and hypertension.  In pertinent part, the leukemia DBQ noted that the Veteran's immune thrombocytic purpura was in remission, and that his dermal lesions were consistent with scalp precancerous lesions due to sun exposure during service.  A subsequent letter from the leukemia DBQ examiner reported that the Veteran's immune thrombocytic purpura was partially controllable but not curable.  (See e.g. July 2017 Private Dr. Opinion).   

The evidence of record also includes testimony by the Veteran, that he was diagnosed with immune thrombocytopenic purpura in 1999 or later.  He reported that while serving in Panama, he was getting spots on his skin and bruised easily.  He stated that he sought treatment from the medic up to 4 times, and was informed that it was a rash or "something".  The Veteran testified that after separation, the spots showed up occasionally, and then disappeared; however, he did not seek treatment.  

The Veteran also testified that while loading artillery, he heard a crack in his back.  He reported seeing a medic and being treated with aspirin.  The Veteran reported treating himself at home with an Epson salt bath and quinine.  Although his back pain continued after service, he was unable to obtain treatment.  The Veteran also reported having L3, L4, and L5 fusion surgery in 1978.  

Additionally, the Veteran reported being diagnosed with hypertension in service.  He stated that he was prescribed blood pressure medication to enable him to travel overseas to Panama.  The Veteran reported that he did not take hypertension medication after separation, but treated himself with garlic water.  

In light of the current diagnoses of immune thrombocytic purpura, degenerative arthritis of the lumbar spine, and hypertension, and the lay statements documenting reports that the Veteran was prescribed hypertension medication in service and displayed low back and skin symptoms during his time in-service and thereafter which he believes to be associated with immune thrombocytic purpura, degenerative arthritis of the lumbar spine, and hypertension, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of immune thrombocytic purpura, degenerative arthritis of the lumbar spine, and hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, attempts to identify and obtain any outstanding current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination in connection with his claim of service connection for immune thrombocytic purpura (claimed as leukemia).  Access to the Veteran's claims file should be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's immune thrombocytic purpura had its inception during service or is otherwise causally related to his active service or any incident therein?  In providing the requested opinion, the examiner should reference to the pertinent evidence of record, to include the Veteran's testimony that he developed symptoms such as head sores and easy bruising in service which he believes represented the onset of his immune thrombocytic purpura.

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of his current lumbar spine disability.  Access to records in the Veteran's electronic VA claims files must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current lumbar spine disability is causally related to his active service or any incident therein.  

In addressing the above, the examiner must consider and discuss all relevant medical and lay statements, to include the Veteran's statements that (a) during active duty, while loading artillery, he heard a crack in his back, saw a medic and was treated with aspirin; (b) his back pain continued after service and he self-treated it with aspirin; and (c) he underwent L3, L4, and L5 fusion surgery in 1978.  

3.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of his hypertension.  Access to records in the Veteran's electronic VA claims files must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner must opine whether it is at least as likely as not that the Veteran's hypertension had its inception during active service or is otherwise causally related to his active service or any incident therein.

In addressing the above, the examiner must consider and discuss all relevant medical and lay statements, to include the Veteran's statements that he was prescribed blood pressure medication in service to enable him to travel overseas to Panama and his statements that after service separation, he treated himself with garlic water.  

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).
